Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the application 16/832,002 filed on 03-27-2020.   Claims 1-20 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,959,008. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/801,594) claim limitations are broader than claims 1-15 of U.S. Patent No. 10,959,008 as shown in the table below.
Instant   Application No. 16/832,002
                       US PAT. 10,959,008
1.(Original) A hearing device comprising: a processor configured to control operation of the hearing device; a memory, electronically coupled to the processor, storing instructions that when executed by the processor cause the hearing device to perform operations, the operations comprising: receive a tapping signal from a first sensor configured to detect a change in acceleration of the hearing device; receive a verification signal from a second sensor; and based on the received tapping signal and the received verification signal, determine that the tapping signal relates to a tap gesture associated with the hearing device.
1. A method for tap control adjusting of a hearing device, the method comprising: providing a tap task to a hearing device user; receiving a single tap or multiple taps in response to providing the tap task to the hearing device user; determining a tap parameter associated with the single or multiple taps, wherein the tap parameter is a magnitude of a slope of acceleration of a tap, wherein the magnitude of the slope of the acceleration of the tap is based on [square root over (x.sup.2+y.sup.2+z.sup.2)], wherein x is associated with slope of acceleration in the x direction, y is slope of associated with acceleration in the y-direction, and z is associated with slope of acceleration in the z-direction; providing a tap detection parameter for the hearing device based on the determined tap parameter, wherein the tap detection parameter is used to adjust detection of a hearing device user tapping .



   
Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-7 and 9-20 are rejected under 35 U.S.C. 102a(2) as being anticipated by Howell et al. (US PAT. 10,291,975). 
   Consider Claim 1, Howell teaches a hearing device comprising(see fig. 1): a processor(see fig. 1(28)) configured to control operation of the hearing device; a memory(see fig. 1(10)), electronically coupled to the processor(see fig. 1), storing instructions that when executed by the processor cause the hearing device to perform operations(see fig. 1 and col.3, line 7-col. 4, line 67), the operations comprising: receive a tapping signal from a first sensor(see fig. 1(38)) configured to detect a change in acceleration of the hearing device(see fig. 1(38)); receive a verification signal from a second sensor(see fig. 1(32, 36) and abstract); and based on the received tapping signal and the received verification signal, determine that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67).
     Consider Claim 11, Howell teaches a method to detect a tap gesture(see fig.12), the method comprising: receiving(see fig. 1(38))  a tapping signal from a first sensor(see fig. 1(38)) configured to detect a change in acceleration of the hearing device; receiving a verification signal from a second sensor(see fig. 1(32, 36) and abstract); and based on the received tapping signal and the received verification signal, determining that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67).
   Consider Claim 15, Howell teaches a non-transitory computer-readable medium storing instructions that when executed by a processor cause a hearing device to perform operations, the operations(see fig. 1 and col.3, line 7-col.4, line 67) 
    Consider Claims 2-4, Howell teaches the hearing device wherein the operations further comprise: in response to determining that the tapping signal relates to the tap gesture, execute an operation associated with the tap gesture that modifies the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67); and the hearing device wherein the second sensor comprises a photodiode configured to measure a change in a distance between the second sensor and an ear, wherein the hearing device is at least partially in contact with the ear(see figs. 4-20 and col.5, line 4-col.6, line 67); and the hearing device wherein the measured distance between the second sensor and the ear is a parameter used to determine that the tapping signal relates to the tap gesture(see figs. 4-20 and col.9, line 5-col.11, line 67) 
      Consider Claims 5-7, Howell teaches the hearing device wherein the first sensor is an accelerometer and wherein the second sensor comprises a photodiode (see figs. 1-5 and col.5, line 7-col. 6, line 67); and  the hearing device wherein the tap gesture is associated with single or double tapping(see figs. 4-20 and col.5, line 4-col.6, line 67); and the hearing device the operations Further comprising: determine a context for the hearing device based a classification of the sound received at the hearing device or a control signal from a wireless device, and in response to determining the context, wait for the tapping signal(see figs. 4-20 and col.9, line 5-col.11, line 67).

       Consider Claims 12-14, Howell teaches the method the method further comprising: in response to determining that the tapping signal relates to the tap gesture, executing an operation associated with the tap gesture that modifies the hearing device (see figs. 4-20 and col.9, line 5-col.11, line 67); and  the method further comprising: determining a context for a hearing device based on sound received at the hearing device, a wireless communication signal from an external device received at the hearing device, or the information received from the accelerometer(see figs. 1-12 and col.3, line 7-col. 4, line 67); and  the method wherein the verification signal includes information associated with a change in a distance between an ear in physical contact with the hearing device and the second sensor(see figs. 1-12 and col.5, line 4-col. 6, line 67)
     Consider Claims 16-18, Howell teaches  the non-transitory computer readable medium  wherein the operations further comprise: in response to determining that the tapping signal relates to the tap gesture, execute an operation associated with the tap gesture that modifies the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67); and the non-transitory computer readable medium wherein the operations further 
     Consider Claims 19-20, Howell teaches the non-transitory computer readable medium wherein the verification signal is associated with a change of impedance of an antenna of the hearing device(see figs. 1-12 and col.3, line 7-col. 4, line 67); and  the non-transitory computer readable medium the operations further comprising: in response to determining that the tapping signal relates to the tap gesture, execute an operation associated with the tap gesture that modifies the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67).

Claim Rejections - 35 USC § 103
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
10.          Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Howell et al. (US PAT. 10,291,975)  in view of Gargi et al. (US 2014/0111415).
  Consider claim 8, Howell does not clearly teach the hearing device the operations further comprising: determine a context for the hearing device based on a wireless communication signal from an external device received at the heating device, and wherein the wireless communication signal is from a mobile device and the wireless communication signal is related to answering or rejecting a phone call.
    However, Gargi teaches 8. The hearing device of claim 1, the operations further comprising: determine a context for the hearing device based on a wireless communication signal from an external device received at the heating device, and wherein the wireless communication signal is from a mobile device and the wireless communication signal is related to answering or rejecting a phone call (see figs. 1-7, abstract and [0054]-[0061]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Gargi into the teaching of Howell to provide graphical outputs and enable users to enter inputs via touch gestures and/or virtual or hardware keyboards or buttons. Mobile computing devices may also provide audio outputs, and enable user inputs via .


                                                                 Conclusion
11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Delhoume et al. (US PAT.10,638,214) is cited to show other related the TAP DETECTION.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.


Knox
571-272-7501
Date 09-02-2021